PER CURIAM
Defendant appeals a judgment of conviction for three counts of felony assault in the fourth degree. ORS 163.160. He asserts that the trial court erred in failing to merge the three convictions into a single conviction. He also asserts that, with respect to the second of the felony assault convictions, the trial court erred in failing to deliver a jury instruction on the lesser-included offense of misdemeanor assault in the fourth degree. He also asserts that the trial court erred in various respects in imposing the sentences on the convictions.
The state concedes that the trial court erred in failing to merge the three assault convictions into a single conviction. We agree and accept the concession. State v. Glaspey, 337 Or 558, 567, 100 P3d 730 (2004). In light of that concession, we need not address defendant’s other assignments of error.
Reversed and remanded.